United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1878
Issued: January 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 14, 2015 appellant, through counsel, filed a timely appeal from a June 30,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his diagnosed
medical conditions were causally related to factors of his federal employment.
On appeal appellant, through counsel, contends that he submitted sufficient evidence to
establish his claim or, at the minimum, sufficient evidence to require further development of the
medical evidence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 18, 2012 appellant, then a 55-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that, as a result of his federal duties, he suffered from
bilateral osteoarthritis of his hips, aseptic necrosis of the bone, and stiffness. He noted that as a
carrier his job consisted of repetitive movements of the hip, such as walking up and down steps,
twisting and turning, bending, lifting, and standing long periods of time on cement floors for six
to eight hours, five days a week for 24 years.
In support of his claim, appellant submitted a March 31, 2011 report from Dr. Shital S.
Desai, a Board-certified family practitioner. Dr. Desai indicated that appellant was first seen in
his office for hip pain on November 18, 2005, and that he has had similar complaints on May 10,
June 26, and July 31, 2006; April 1, 2009; December 13, 2010; February 9, 22, and 23, and
March 9, 2011. He noted that appellant had been diagnosed with iliotibial band syndrome and
arthritis of the hip, both of which can happen with overuse from prolonged walking.
By letter to appellant dated March 5, 2012, OWCP informed appellant of the information,
including medical evidence that was needed to support his claim. Appellant responded to
questions regarding the activities of his federal employment, but did not submit any new medical
evidence.
By decision dated April 19, 2012, OWCP denied appellant’s claim because he had not
submitted medical evidence establishing that a diagnosed medical condition was causally related
to the accepted factors of his employment.
On June 8, 2012 appellant requested reconsideration. In support of his request, he
submitted a May 14, 2012 report from Dr. Desai wherein he listed appellant’s active problems as
hypertension, abnormal glucose tolerance test (prediabetes), iliotibial band syndrome, history of
flexible sigmoidoscopy, shoulder region pain, osteoarthritis of hip, and severe obesity. Dr. Desai
noted that appellant’s iliotibial band syndrome and shoulder region pain were overuse injuries
that may be due to his work-related activities of walking and lifting of mail. He noted that
appellant has successfully completed required imaging, physical therapy and orthopedics consult
for these issues, and was taking medications for the pain. Dr. Desai noted that the x-ray of his
shoulder on January 7, 2011 showed no fracture or dislocation, but did show arthritic changes in
the acromioclavicular joint with a large spur in the inferior border of the distal clavicle. He
noted that appellant had a magnetic resonance imaging (MRI) scan of his hips on February 27,
2011 that showed advanced degenerative changes involving the bilateral hips, probably avascular
necrosis involving the left hip, and probably cystic lesion involving the right iliac bone.
Appellant submitted a copy of the x-ray and MRI scan reports that Dr. Desai referenced in his
opinion. He also submitted a copy of an x-ray taken on February 9, 2011 which was interpreted
as showing advanced osteoarthritis/avascular necrosis (AVN) of both hips.
By decision dated September 12, 2012, OWCP denied modification of the April 19, 2012
decision.
On December 5, 2012 appellant again requested reconsideration. He submitted a new
undated report by Dr. Desai, which OWCP received on December 5, 2012. Dr. Desai detailed
his treatment of appellant, noting that he first saw him for iliotibial band syndrome which had
2

worsened. He noted that appellant was referred to physical therapy for seven visits. Dr. Desai
noted that appellant saw him again on December 13, 2010 for the same complaint, and he
referred him to physical therapy for 10 visits. He noted that during this time period appellant had
an MRI scan of his hip that showed advanced arthritis of both hips and probable AVN of the left
hip. Dr. Desai noted that appellant continued to see him for hip pain from September 8, 2011
through October 1, 2012. He noted that in these visits appellant complained that continuous
standing, bending and stair climbing aggravated his pain, and that he appeared to do better with
rest and avoidance of these activities. Dr. Desai also noted that appellant was first seen for a
right shoulder injury on January 7, 2011 after tripping over a trash can. He opined that
appellant’s iliotibial band syndrome, hip arthritis, and shoulder arthritis appeared to be overuse
injuries that may be due to his employment-related activities of walking and lifting of mail.
Dr. Desai noted that appellant had successfully completed the required imaging, physical therapy
and orthopedics consult for these issues and was also treated with medication for his pain.
By decision dated February 22, 2013, OWCP denied modification of its prior decisions.
On February 22, 2013 appellant again requested reconsideration. He submitted a report
signed by Dr. Desai and also signed by appellant on February 8, 2013. This report was identical
to the last report by Dr. Desai except that he noted that appellant’s iliotibial band syndrome, hip
arthritis, and shoulder arthritis were overuse injuries due to his employment-related activities of
walking and lifting mail.
Appellant also submitted another request for reconsideration on July 25, 2013, stating his
belief that his present condition was a direct result of the prolonged climbing, walking, bending,
stooping, and kneeling that were requirements of a letter carrier’s duties. He also contended that
the medical document was sufficient to establish his claim.
By decision dated October 23, 2013, OWCP denied modification of its prior decisions.
On March 25, 2014 appellant again requested reconsideration. He submitted a statement
detailing the duties of his federal employment. In further support of his claim, appellant
submitted a March 21, 2014 report wherein Dr. Desai reiterated his treatment of appellant and
his diagnoses. Dr. Desai noted that after careful discussion with appellant of his employment
duties, it was his medical opinion that appellant’s iliotibial band syndrome, hip and shoulder
arthritis, were likely a direct result of several specific work duties, including heavy lifting of up
to 20 to 30 pounds of mail, repetitive movement of the shoulder with letter sorting, pulling
several heavy tubs of mail up and multiple steps, and prolonged walking/standing/bending and
climbing which were part of his duties as a letter carrier for the past 20 plus years.
By decision dated April 14, 2014, OWCP denied modification of the prior decisions.
On April 7, 2015 appellant, now through counsel, requested reconsideration. In his
supporting brief, counsel argued that appellant has submitted medical evidence sufficient to
establish his claim, as the evidence unequivocally established that the debilitating medical
conditions were caused by the compensable factors of appellant’s employment. Counsel further
argued that at a minimum OWCP failed to develop the evidence and must refer appellant to an
appropriate Board-certified specialist for a medical examination.

3

By decision dated June 30, 2015, OWCP denied modification of its prior decision. In this
decision it noted Dr. Desai’s opinion that appellant’s iliotibial band syndrome, hip and shoulder
arthritis were overuse injuries related to his work activities. OWCP found, however, that the
record did not contain probative medical evidence establishing causal relationship between
appellant’s diagnosed conditions, and his employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed conditions are causally related to his federal employment.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

5

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

6

I.J., 59 ECAB 408 (2008); supra note 3.

4

Appellant alleged that his diagnosed conditions of iliotibial band syndrome, hip arthritis,
and shoulder arthritis were causally related to the accepted factors of his federal employment.
He submitted his own statements explaining what he believed to be the causal relationship
between his work factors and his medical conditions. However, the Board has held that the
statement of a layperson is not competent evidence on the issue of causal relationship.7
Appellant also submitted multiple reports by Dr. Desai as well as the results of diagnostic
studies. In a March 31, 2011 report, Dr. Desai noted that iliotibial band syndrome and arthritis
of the hip can happen with overuse from prolonged walking. In a May 14, 2012 verification of
treatment form, he indicated that appellant’s iliotibial band syndrome and shoulder region pain
were overuse injuries that may be due to his employment-related activities of walking and lifting
mail. In another report, received by OWCP on December 5, 2012, Dr. Desai opined that
appellant’s iliotibial band syndrome, hip arthritis, and shoulder arthritis appeared to be overuse
injuries that may be due to his employment-related activities of walking and lifting mail.
Another medical report, dated February 8, 2013, provided similar opinions, with the exception
that Dr. Desai noted that appellant’s aforementioned conditions were overuse injuries.
The first reports of Dr. Desai are insufficient to establish appellant’s claim as they are
speculative in nature, as evinced by the use of terms “can happen,” “maybe due to,” and “appear
to be.” The Board has held that medical opinions that are speculative or equivocal in character
are of diminished probative value.8
The February 8, 2013 report was more definitive but lacked a through physiological
explanation supporting causal relationship. The opinion of a physician supporting causal
relationship must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the employee.9 In his March 21, 2014 report, Dr. Desai opined that
appellant’s condition was likely a direct result of several specific work duties, including heavy
lifting of 20 to 30 pounds of mail, repetitive movement of the shoulder with letter sorting, pulling
several heavy tubs of mail multiple steps, and prolonged walking/standing/bending and climbing
that were part of his duties as a letter carrier for the past 20 years. Although Dr. Desai was more
specific in the March 21, 2014 report when he related appellant’s employment duties to his
medical condition, once again he couches his conclusion in speculative terms, noting that
appellant’s “condition is likely a direct result of several specific work duties.” Dr. Desai never
provided a probative medical explanation as to how specific employment duties caused any
specific medical condition. Accordingly, Dr. Desai’s reports are insufficient to establish causal
relationship.

7

See James A. Long, 40 ECAB 538 (1989); Susan M. Biles, 40 ECAB 420 (1988); see also J.S., Docket No.
15-0619 (issued July 17, 2015).
8

D.D., 57 ECAB 183 (2005); see also C.M., Docket No. 15-0677 (issued June 24, 2015).

9

I.J., supra note 6; see also A.F., Docket No. 14-1392 (issued October 21, 2014).

5

The Board further notes that the medical record contains diagnostic evidence. However,
this evidence is insufficient to establish causal relationship because it does not address causal
relationship.10
Appellant has not met his burden of proof as he has not submitted rationalized medical
evidence which describes specific employment factors and explains how these factors caused any
medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
medical conditions are causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 30, 2015 is affirmed.
Issued: January 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

G.M., Docket No. 14-2057 (issued May 12, 2015).

6

